Exhibit 10.1

 

NEPHROGENEX, INC.

 

AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN

 

ADOPTED EFFECTIVE FEBRUARY 1, 2005 AS THE 2005 STOCK OPTION PLAN
AMENDED AND RESTATED EFFECTIVE AUGUST 13, 2007
AMENDED AND RESTATED EFFECTIVE MAY 15, 2014 AND RENAMED THE AMENDED AND
RESTATED 2007 EQUITY INCENTIVE PLAN

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

SECTION 1. Establishment and Purpose

1

SECTION 2. Administration

1

(a)

Committees of the Board of Directors

1

(b)

Authority of the Board of Directors

1

SECTION 3. Eligibility

1

(a)

General Rule

1

(b)

Ten-Percent Stockholders

1

SECTION 4. Stock Subject to Plan

1

(a)

Basic Limitation

1

(b)

Additional Shares

1

SECTION 5. Terms and Conditions of Restricted Stock Unit Awards and Awards or
Sales of Stock

2

(a)

Agreement

2

(b)

Duration of Offers and Nontransferability of Rights

2

(c)

Purchase Price

2

(d)

Withholding Taxes

2

(e)

Restrictions on Transfer of Shares

2

(f)

Compliance with Section 409A of the Code

2

 SECTION 6. Terms and Conditions of Options

2

(a)

Stock Option Agreement

2

(b)

Number of Shares

3

(c)

Exercise Price

3

(d)

Exercisability

3

(e)

Basic Term

3

(f)

Termination of Service (Except by Death)

3

(g)

Leaves of Absence

4

(h)

Death of Optionee

4

(i)

Restrictions on Transfer of Shares

4

(j)

Transferability of Options

4

(k)

Withholding Taxes

4

(l)

No Rights as a Stockholder

4

(m)

Modification of Options

4

 SECTION 7. Payment for Shares

5

(a)

General Rule

5

(b)

Services Rendered

5

(c)

Surrender of Stock

5

(d)

Exercise/Sale

5

(e)

Other Forms of Payment

5

SECTION 8. Adjustment of Shares

5

(a)

General

5

(b)

Mergers and Consolidations

5

(c)

Reservation of Rights

6

 

i

--------------------------------------------------------------------------------


 

 

 

Page

SECTION 9. Securities Law Requirements

6

SECTION 10. No Retention Rights

6

SECTION 11. Duration and Amendments

6

(a)

Term of the Plan

6

(b)

Right to Amend or Terminate the Plan

6

(c)

Effect of Amendment or Termination

7

SECTION 12. Definitions

7

 

ii

--------------------------------------------------------------------------------


 

NEPHROGENEX, INC. AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN

 

SECTION 1. ESTABLISHMENT AND PURPOSE.

 

The purpose of the Plan is to offer selected persons an opportunity to acquire a
proprietary interest in the success of the Company, or to increase such
interest, by purchasing Shares of the Company’s Stock. The Plan provides for the
direct award or sale of Shares, for the grant of Restricted Stock Unit Awards,
and for the grant of Options to purchase Shares. Options granted under the Plan
may include Nonstatutory Options as well as ISOs intended to qualify under
Section 422 of the Code.

 

Capitalized terms are defined in Section 12.

 

SECTION 2. ADMINISTRATION.

 

(a)    Committees of the Board of Directors.     The Plan may be administered by
one or more Committees. Each Committee shall consist of one or more members of
the Board of Directors who have been appointed by the Board of Directors. Each
Committee shall have such authority and be responsible for such functions as the
Board of Directors has assigned to it. If no Committee has been appointed, the
entire Board of Directors shall administer the Plan. Any reference to the Board
of Directors in the Plan shall be construed as a reference to the Committee (if
any) to whom the Board of Directors has assigned a particular function.

 

(b)    Authority of the Board of Directors.     Subject to the provisions of the
Plan, the Board of Directors shall have full authority and discretion to take
any actions it deems necessary or advisable for the administration of the Plan.
All decisions, interpretations and other actions of the Board of Directors shall
be final and binding on all Purchasers, all Optionees and all persons deriving
their rights from a Purchaser or Optionee.

 

SECTION 3. ELIGIBILITY.

 

(a)    General Rule.     Only Employees, Outside Directors and Consultants shall
be eligible for the grant of Nonstatutory Options, the direct award or sale of
Shares or Restricted Stock Unit Awards. Only Employees shall be eligible for the
grant of ISOs.

 

(b)    Ten-Percent Stockholders.     In the case of an ISO, a person who owns
stock possessing more than 10% of the total combined voting power of all classes
of outstanding stock of the Company, its Parent or any of its Subsidiaries shall
not be granted an ISO unless (i) the Exercise Price is at least 110% of the Fair
Market Value of a Share on the date of grant, and (ii) such ISO by its terms is
not exercisable after the expiration of five years from the date of grant. For
purposes of this Subsection (b), in determining stock ownership, the attribution
rules of Section 424(d) of the Code shall be applied.

 

SECTION 4. STOCK SUBJECT TO PLAN.

 

(a)    Basic Limitation.     Not more than 2,483,226 Shares may be issued under
the Plan (subject to Subsection (b) below and Section 8(a)) provided that in no
event shall Options with respect to more than 500,000 Shares be granted to any
Optionee in any fiscal year. All of these Shares may be issued upon the exercise
of ISOs. The number of Shares that are subject to Options or other rights
outstanding at any time under the Plan shall not exceed the number of Shares
that then remain available for issuance under the Plan. The Company, during the
term of the Plan, shall at all times reserve and keep available sufficient
Shares to satisfy the requirements of the Plan. Shares offered under the Plan
may be authorized but unissued Shares or treasury Shares.

 

(b)    Additional Shares.     In the event that Shares previously issued under
the Plan are reacquired by the Company, such Shares shall be added to the number
of Shares then available for issuance under the Plan. In the event that an
outstanding Option or other right for any reason expires or is forfeited,

 

1

--------------------------------------------------------------------------------


 

canceled or otherwise terminated (other than by exercise), the Shares allocable
to the unexercised portion of such Option or other right shall be added to the
number of Shares then available for issuance under the Plan. Notwithstanding the
foregoing, if an Option is exercised, in whole or in part, by tender of Shares
or if the Company’s tax withholding obligation is satisfied by withholding
Shares, the number of Shares deemed to have been issued under the Plan for
purposes of the limitation set forth in Paragraph 4(a) above shall be the number
of Shares that were subject to the Option or other right or portion thereof, and
not the net number of Shares actually issued.

 

SECTION 5. TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARDS AND AWARDS OR
SALES OF STOCK.

 

(a)    Agreement.     Each Restricted Stock Unit Award under the Plan shall be
evidenced by a Restricted Stock Unit Award Agreement between the Purchaser and
the Company. Each award or sale of Shares under the Plan (other than upon
exercise of an Option) shall be evidenced by a Stock Purchase Agreement between
the Purchaser and the Company. Each such Restricted Stock Unit Award or such
award or sale of Shares shall be subject to all applicable terms and conditions
of the Plan and may be subject to any other terms and conditions which are not
inconsistent with the Plan and which the Board of Directors deems appropriate
for inclusion in the applicable Restricted Stock Unit Award Agreement or Stock
Purchase Agreement. The provisions of the various Restricted Stock Unit Award
Agreements or Stock Purchase Agreements entered into under the Plan need not be
identical.

 

(b)    Duration of Offers and Nontransferability of Rights.     Any right to
acquire Shares under the Plan (other than an Option) shall automatically expire
if not exercised by the Purchaser within 30 days after the grant of such right
was communicated to the Purchaser by the Company. Restricted Stock Unit Awards
and any other award or right to acquire Shares under the Plan shall not be
transferable and Shares issued thereunder may only be issued to the Purchaser to
whom such right was granted.

 

(c)    Purchase Price.     The Board of Directors shall determine the Purchase
Price, if any, at its sole discretion. The Purchase Price shall be payable in a
form described in Section 7.

 

(d)    Withholding Taxes.     As a condition to the purchase or issuance of
Shares, the Purchaser shall make such arrangements as the Board of Directors may
require for the satisfaction of any federal, state, local or foreign withholding
tax obligations that may arise in connection with such purchase or issuance of
Shares.

 

(e)    Restrictions on Transfer of Shares.     Any Shares awarded or sold under
the Plan shall be subject to such special forfeiture conditions, rights of
repurchase, rights of first refusal and other transfer restrictions as the Board
of Directors may determine. Such restrictions shall be set forth in the
applicable Restricted Stock Unit Agreement or Stock Purchase Agreement and shall
apply in addition to any restrictions that may apply to holders of Shares
generally.

 

(f)    Compliance with Section 409A of the Code.     Any Restricted Stock Unit
Award granted under the Plan that is not exempt under Section 409A of the Code
shall contain such provisions so that such Restricted Stock Unit Award will
comply with the requirements of Section 409A of the Code. Such restrictions
shall be determined by the Board of Directors and contained in the Restricted
Stock Unit Award Agreement.

 

SECTION 6. TERMS AND CONDITIONS OF OPTIONS.

 

(a)    Stock Option Agreement.     Each grant of an Option under the Plan shall
be evidenced by a Stock Option Agreement between the Optionee and the Company.
The Option shall be subject to all applicable terms and conditions of the Plan
and may be subject to any other terms and conditions which are not inconsistent
with the Plan and which the Board of Directors deems appropriate for

 

2

--------------------------------------------------------------------------------


 

inclusion in a Stock Option Agreement. The provisions of the various Stock
Option Agreements entered into under the Plan need not be identical.

 

(b)    Number of Shares.     Each Stock Option Agreement shall specify the
number of Shares that are subject to the Option and shall provide for the
adjustment of such number in accordance with Section 8. The Stock Option
Agreement shall also specify whether the Option is an ISO or a Nonstatutory
Option.

 

(c)    Exercise Price.     Each Stock Option Agreement shall specify the
Exercise Price. The Exercise Price of any Option shall not be less than 100% of
the Fair Market Value of a Share on the date of grant, and a higher percentage
may be required by Section 3(b) provided, that as provided for by contract, an
Option may be granted with an Exercise Price that is less than Fair Market
Value, if the terms of such Option comply with the requirements of Section 409A
of the Code. Subject to the preceding sentence, the Exercise Price shall be
determined by the Board of Directors at its sole discretion. The Exercise Price
shall be payable in a form described in Section 7.

 

(d)    Exercisability.     Each Stock Option Agreement shall specify the date
when all or any installment of the Option is to become exercisable. No Option
shall be exercisable unless the Optionee (i) has delivered an executed copy of
the Stock Option Agreement to the Company or (ii) otherwise agrees to be bound
by the terms of the Stock Option Agreement. The Board of Directors shall
determine the exercisability provisions of the Stock Option Agreement at its
sole discretion. All of an Optionee’s Options shall become exercisable in full
if Section 8(b)(iv) applies.

 

(e)    Basic Term.     The Stock Option Agreement shall specify the term of the
Option. The term shall not exceed 10 years from the date of grant, and a shorter
term may be required by Section 3(b). Subject to the preceding sentence, the
Board of Directors at its sole discretion shall determine when an Option is to
expire.

 

(f)    Termination of Service (Except by Death).     If an Optionee’s Service
terminates for any reason other than the Optionee’s death, then the Optionee’s
Options shall expire on the earliest of the following occasions:

 

(i)  The expiration date determined pursuant to Subsection (e) above;

 

(ii)  The date three months after the termination of the Optionee’s Service for
any reason other than Disability, or such later date as the Board of Directors
may determine; provided, however that any exercise that occurs more than three
months after the termination of the Optionee’s Service shall cause an ISO to
become a Nonstatutory Option; or

 

(iii)  The date six months after the termination of the Optionee’s Service by
reason of Disability, or such later date as the Board of Directors may
determine; provided, however any exercise that occurs more than twelve months
after the termination of the Optionee’s Service by reason of Disability shall
cause an ISO to become a Nonstatutory Option.

 

The Optionee may exercise all or part of the Optionee’s Options at any time
before the expiration of such Options under the preceding sentence, but only to
the extent that such Options had become exercisable before the Optionee’s
Service terminated (or became exercisable as a result of the termination) and
the underlying Shares had vested before the Optionee’s Service terminated (or
vested as a result of the termination). The balance of such Options shall lapse
when the Optionee’s Service terminates. In the event that the Optionee dies
after the termination of the Optionee’s Service but before the expiration of the
Optionee’s Options, all or part of such Options may be exercised (prior to
expiration) by the executors or administrators of the Optionee’s estate or by
any person who has acquired such Options directly from the Optionee by
beneficiary designation, bequest or inheritance, but only to the extent that
such Options had become exercisable before the Optionee’s Service

 

3

--------------------------------------------------------------------------------


 

terminated (or became exercisable as a result of the termination) and the
underlying Shares had vested before the Optionee’s Service terminated (or vested
as a result of the termination).

 

(g)    Leaves of Absence.     For purposes of Subsection (f) above, Service
shall be deemed to continue while the Optionee is on a bona fide leave of
absence, if such leave was approved by the Company in writing and if continued
crediting of Service for this purpose is expressly required by the terms of such
leave or by applicable law (as determined by the Company).

 

(h)    Death of Optionee.     If an Optionee dies while the Optionee is in
Service, then the Optionee’s Options shall expire on the earlier of the
following dates:

 

(i)  The expiration date determined pursuant to Subsection (e) above; or

 

(ii)  The date 12 months after the Optionee’s death, or such later date as the
Board of Directors may determine.

 

All or part of the Optionee’s Options may be exercised at any time before the
expiration of such Options under the preceding sentence by the executors or
administrators of the Optionee’s estate or by any person who has acquired such
Options directly from the Optionee by beneficiary designation, bequest or
inheritance, but only to the extent that such Options had become exercisable
before the Optionee’s death (or became exercisable as a result of the death) and
the underlying Shares had vested before the Optionee’s death (or vested as a
result of the Optionee’s death). The balance of such Options shall lapse when
the Optionee dies.

 

(i)    Restrictions on Transfer of Shares.     Any Shares issued upon exercise
of an Option shall be subject to such special forfeiture conditions, rights of
repurchase, rights of first refusal and other transfer restrictions as the Board
of Directors may determine. Such restrictions shall be set forth in the
applicable Stock Option Agreement and shall apply in addition to any
restrictions that may apply to holders of Shares generally.

 

(j)    Transferability of Options.     An Option shall be transferable by the
Optionee only by (i) a beneficiary designation, (ii) a will or (iii) the laws of
descent and distribution, except as provided in the next sentence. If the
applicable Stock Option Agreement so provides, a Nonstatutory Option shall also
be transferable by gift or domestic relations order to a Family Member of the
Optionee. An ISO may be exercised during the lifetime of the Optionee only by
the Optionee or by the Optionee’s guardian or legal representative.

 

(k)    Withholding Taxes.     As a condition to the exercise of an Option, the
Optionee shall make such arrangements as the Board of Directors may require for
the satisfaction of any federal, state, local or foreign withholding tax
obligations that may arise in connection with such exercise. The Optionee shall
also make such arrangements as the Board of Directors may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with the disposition of Shares acquired by
exercising an Option.

 

(l)    No Rights as a Stockholder.     An Optionee, or a transferee of an
Optionee, shall have no rights as a stockholder with respect to any Shares
covered by the Optionee’s Option until such person becomes entitled to receive
such Shares by filing a notice of exercise and paying the Exercise Price
pursuant to the terms of such Option.

 

(m)    Modification of Options.     Within the limitations of the Plan, the
Board of Directors may modify outstanding Options other than reducing the
Exercise Price. The foregoing notwithstanding, no modification of an Option
shall, without the consent of the Optionee, impair the Optionee’s rights or
increase the Optionee’s obligations under such Option.

 

4

--------------------------------------------------------------------------------


 

SECTION 7. PAYMENT FOR SHARES.

 

(a)    General Rule.     The entire Purchase Price or Exercise Price of Shares
issued under the Plan shall be payable in cash or cash equivalents at the time
when such Shares are purchased, except as otherwise provided in this Section 7.

 

(b)    Services Rendered.     At the discretion of the Board of Directors,
Shares may be awarded under the Plan in consideration of services rendered to
the Company, a Parent or a Subsidiary prior to the award.

 

(c)    Surrender of Stock.     At the discretion of the Board of Directors, all
or any part of the Exercise Price may be paid by surrendering, or attesting to
the ownership of, Shares that are already owned by the Optionee. Such Shares
shall be surrendered to the Company in good form for transfer and shall be
valued at their Fair Market Value as of the date when the Option is exercised.

 

(d)    Exercise/Sale.     To the extent that a Stock Option Agreement so
provides, and if Stock is publicly traded, all or part of the Exercise Price and
any withholding taxes may be paid by the delivery (on a form prescribed by the
Company) of an irrevocable direction to a securities broker approved by the
Company to sell Shares and to deliver all or part of the sales proceeds to the
Company.

 

(e)    Other Forms of Payment.     To the extent that a Stock Purchase Agreement
or Stock Option Agreement so provides, the Purchase Price or Exercise Price of
Shares issued under the Plan may be paid in any other form permitted by the
Delaware General Corporation Law, as amended.

 

SECTION 8. ADJUSTMENT OF SHARES.

 

(a)    General.     In the event of a subdivision of the outstanding Stock, a
declaration of a dividend payable in Shares, a combination or consolidation of
the outstanding Stock into a lesser number of Shares, a reclassification, or any
other increase or decrease in the number of issued shares of Stock effected
without receipt of consideration by the Company, proportionate adjustments shall
automatically be made in each of (i) the number of Shares available for future
grants and the yearly limit on the issuance of Options under Section 4, (ii) the
number of Shares covered by each outstanding Option or other right and (iii) the
Exercise Price under each outstanding Option. In the event of a declaration of
an extraordinary dividend payable in a form other than Shares in an amount that
has a material effect on the Fair Market Value of the Stock, a recapitalization,
a spin-off, or a similar occurrence, the Board of Directors at its sole
discretion may make appropriate adjustments in one or more of (i) the number of
Shares covered by each outstanding Option or right or (ii) the Exercise Price
under each outstanding Option.

 

(b)    Mergers and Consolidations.    In the event that the Company is a party
to a merger or consolidation, outstanding Options, Restricted Stock Unit Awards
and Shares acquired under the Plan shall be subject to the agreement of merger
or consolidation, which need not treat all outstanding Options and rights in an
identical manner. Such agreement, without the Participants’ consent, may dispose
of Options or Restricted Stock Unit Awards that are not exercisable or vested as
of the effective date of such merger or consolidation in any manner permitted by
applicable law, including (without limitation) the cancellation of such Options
or Restricted Stock Unit Awards without the payment of any consideration. Such
agreement, without the Optionees’ consent, shall provide for one or more of the
following with respect to Options that are exercisable as of the effective date
of such merger or consolidation:

 

(i)  The continuation of such Options by the Company (if the Company is the
surviving corporation).

 

5

--------------------------------------------------------------------------------


 

(ii)  The assumption of such Options by the surviving corporation or its parent
in a manner that complies with Section 424(a) of the Code and Section 409A of
the Code (whether or not such Options are ISOs).

 

(iii)  The substitution by the surviving corporation or its parent of new
options for such Options in a manner that complies with Section 424(a) of the
Code and Section 409A of the Code (whether or not such Options are ISOs).

 

(iv)  The cancellation of such Options and a payment to the Optionees equal to
the excess of (A) the Fair Market Value of the Shares subject to such Options as
of the effective date of such merger or consolidation over (B) their Exercise
Price. Such payment shall be made in the form of cash, cash equivalents, or
securities of the surviving corporation or its parent with a Fair Market Value
equal to the required amount.

 

(v)  The cancellation of such Options. Any exercise of such Options prior to the
closing date of such merger or consolidation may be contingent on the closing of
such merger or consolidation.

 

(c)    Reservation of Rights.    Except as provided in this Section 8, an
Optionee or Purchaser shall have no rights by reason of (i) any subdivision or
consolidation of shares of stock of any class, (ii) the payment of any dividend
or (iii) any other increase or decrease in the number of shares of stock of any
class. Any issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number or
Exercise Price of Shares subject to an Option. The grant of an Option pursuant
to the Plan shall not affect in any way the right or power of the Company to
make adjustments, reclassifications, reorganizations or changes of its capital
or business structure, to merge or consolidate or to dissolve, liquidate, sell
or transfer all or any part of its business or assets.

 

SECTION 9. SECURITIES LAW REQUIREMENTS.

 

Shares shall not be issued under the Plan unless the issuance and delivery of
such Shares comply with (or are exempt from) all applicable requirements of law,
including (without limitation) the Securities Act of 1933, as amended, the
rules and regulations promulgated thereunder, state securities laws and
regulations, and the regulations of any stock exchange or other securities
market on which the Company’s securities may then be traded.

 

SECTION 10. NO RETENTION RIGHTS.

 

Nothing in the Plan or in any right or Option granted under the Plan shall
confer upon the Purchaser or Optionee any right to continue in Service for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Company (or any Parent or Subsidiary employing or retaining
the Purchaser or Optionee) or of the Purchaser or Optionee, which rights are
hereby expressly reserved by each, to terminate his or her Service at any time
and for any reason, with or without cause.

 

SECTION 11. DURATION AND AMENDMENTS.

 

(a)    Term of the Plan.    The amended and restated Plan, as set forth herein,
shall become effective on the date of its approval by the stockholders. The Plan
shall terminate automatically on August 13, 2017. The Plan may be terminated on
any earlier date pursuant to Subsection (b) below.

 

(b)    Right to Amend or Terminate the Plan.    The Board of Directors may
amend, suspend or terminate the Plan at any time and for any reason; provided,
however, that any amendment of the Plan shall be subject to the approval of the
Company’s stockholders if it (i) increases the number of Shares available for
issuance under the Plan (except as provided in Section 8), (ii) materially
changes the class of persons who are eligible for the grant of ISOs,
(iii) reduces the Exercise Price of an Option (except

 

6

--------------------------------------------------------------------------------


 

as provided in Section 8), or (iv) is of a scope that requires stockholder
approval under any applicable law, rule or regulation including the rules of any
stock exchange. Stockholder approval shall not be required for any other
amendment of the Plan. If the stockholders fail to approve an increase in the
number of Shares reserved under Section 4 within 12 months after its adoption by
the Board of Directors, then any grants, exercises or sales that have already
occurred in reliance on such increase shall be rescinded and no additional
grants, exercises or sales shall thereafter be made in reliance on such
increase.

 

(c)    Effect of Amendment or Termination.    No Shares shall be issued or sold
under the Plan after the termination thereof, except upon exercise of an Option
or vesting of a Restricted Stock Unit Award granted prior to such termination.
The termination of the Plan, or any amendment thereof, shall not affect any
Share previously issued or any Option or Restricted Stock Unit Award previously
granted under the Plan.

 

SECTION 12. DEFINITIONS.

 

(a)   “Board of Directors” shall mean the Board of Directors of the Company, as
constituted from time to time.

 

(b)   “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(c)   “Committee” shall mean a committee of the Board of Directors, as described
in Section 2(a).

 

(d)   “Company” shall mean NephroGenex, Inc., a Delaware corporation.

 

(e)   “Consultant” shall mean a person who performs bona fide services for the
Company, a Parent or a Subsidiary as a consultant or advisor, excluding
Employees and Outside Directors, provided that such services are not in
connection with the offer or sale of securities in a capital raising
transaction, and do not directly or indirectly promote or maintain a market for
the Company’s securities.

 

(f)    “Disability” shall mean that the Optionee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment and for ISOs shall mean permanent and total disability as
defined in Section 22(e)(3) of the Code.

 

(g)   “Employee” shall mean any individual who is a common-law employee of the
Company, a Parent or a Subsidiary.

 

(h)   “Exercise Price” shall mean the amount for which one Share may be
purchased upon exercise of an Option, as specified by the Board of Directors in
the applicable Stock Option Agreement.

 

(i)    “Fair Market Value” shall mean the fair market value of a Share
determined as follows:

 

(i)  If the Stock is listed on a national securities exchange or traded in the
over-the-counter market and sales prices are regularly reported for the Stock,
the closing or, if not applicable, the last price of the Stock on the composite
tape or other comparable reporting system for the trading day on the applicable
date and if such applicable date is not a trading day, the last market trading
day prior to such date;

 

(ii)  If the Stock is not traded on a national securities exchange but is traded
on the over-the-counter market, if sales prices are not regularly reported for
the Stock for the trading day referred to in clause (1), and if bid and asked
prices for the Stock are regularly reported, the mean between the bid and the
asked price for the Stock at the close of trading in the over-the-counter market
for the trading day on which the Stock was traded on the applicable date and if
such applicable date is not a trading day, the last market trading day prior to
such date; and

 

(iii)  If the Stock is neither listed on a national securities exchange nor
traded in the over-the-counter market, such value as the Board of Directors, in
good faith, shall determine.

 

7

--------------------------------------------------------------------------------


 

(j)    “Family Member” shall mean (i) any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law, including adoptive relationships, (ii) any person sharing the
Optionee’s household (other than a tenant or employee), (iii) a trust in which
persons described in Clause (i) or (ii) have more than 50% of the beneficial
interest, (iv) a foundation in which persons described in Clause (i) or (ii) or
the Optionee control the management of assets and (v) any other entity in which
persons described in Clause (i) or (ii) or the Optionee own more than 50% of the
voting interests.

 

(k)   “ISO” shall mean an employee incentive stock option described in
Section 422(b) of the Code.

 

(l)    “Nonstatutory Option” shall mean a stock option not described in
Sections 422(b) or 423(b) of the Code.

 

(m)  “Option” shall mean an ISO or Nonstatutory Option granted under the Plan
and entitling the holder to purchase Shares.

 

(n)   “Optionee” shall mean a person who holds an Option.

 

(o)   “Outside Director” shall mean a member of the Board of Directors who is
not an Employee.

 

(p)   “Parent” shall mean any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, if each of the
corporations other than the Company owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain. A corporation that attains the status of a Parent on
a date after the adoption of the Plan shall be considered a Parent commencing as
of such date.

 

(q)   “Plan” shall mean this NephroGenex, Inc. Amended and Restated 2007 Equity
Incentive Plan.

 

(r)   “Purchase Price” shall mean the consideration for which one Share may be
acquired under the Plan (other than upon exercise of an Option), as specified by
the Board of Directors.

 

(s)   “Purchaser” shall mean a person to whom the Board of Directors has offered
the right to acquire Shares under the Plan including upon the vesting of a
Restricted Stock Unit Award (other than upon exercise of an Option).

 

(t)    “Restricted Stock Unit Award” shall mean an award of shares of Stock
which is granted pursuant to the terms of Section 5.

 

(u)   “Restricted Stock Unit Award Agreement” shall mean the agreement between
the Company and a Purchaser who acquires Shares under the Plan that contains the
terms, conditions and restrictions pertaining to a Restricted Stock Unit Award
grant.

 

(v)   “Service” shall mean service as an Employee, Outside Director or
Consultant.

 

(w)  “Share” shall mean one share of Stock, as adjusted in accordance with
Section 8 (if applicable).

 

(x)   “Stock” shall mean the Common Stock of the Company.

 

(y)   “Stock Option Agreement” shall mean the agreement between the Company and
an Optionee that contains the terms, conditions and restrictions pertaining to
the Optionee’s Option.

 

(z)   “Stock Purchase Agreement” shall mean the agreement between the Company
and a Purchaser who acquires Shares under the Plan that contains the terms,
conditions and restrictions pertaining to the acquisition of such Shares.

 

8

--------------------------------------------------------------------------------


 

(aa) “Subsidiary” shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain. A corporation that attains
the status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.

 

9

--------------------------------------------------------------------------------